DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment is made of Amendment filed February 12, 2021.  Claims 1-9 and 18-20 are canceled.  Claims 10-17 are pending.

Allowable Subject Matter
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a system comprising: a universal clamp adjustable to clamp to a plurality of mounting structures each having a different geometry at a clamping location, the universal clamp comprising: a first jaw having a first clamping face; 2a guide coupled to the first jaw; a second jaw having a second clamping face, the second jaw being adjustably connected to the guide to move relative to the first jaw with the first clamping face oriented towards the second clamping face; an adjustment mechanism that adjusts and secures the first jaw relative to the second jaw; and a coupler connected with at least one of the first jaw and the second jaw, the coupler shaped to facilitate attachment of a structure to the universal clamp; and a mirror light coupled to the universal clamp, the mirror light comprising: a base comprising a first side and a second side opposite the first side; a mirror disposed on the first side of the base; a first lighting element disposed on the second side of the base; and a second lighting element disposed on the second side of the base and oriented at an angle relative to the first lighting element.  
The best prior art of record, Van Kalsbeek, discloses the claimed invention including the recited universal clamp and a mirror light 14 (light 14 can be attached to a mirror frame to illuminate a mirror, thus a mirror light), but Van Kalsbeek does not teach or suggest the claimed details of the mirror light, specifically a base comprising a first side and a second side opposite the first side; a mirror disposed on a first side of a base; a first lighting element disposed  on the second side of the base and a second lighting element disposed on the second side of the base and oriented at an angle relative to the first lighting element.  Nor does Examiner find sufficient reason and/or motivation to modify the mirror light 14 in Van Kalsbeek to achieve the claimed structural differences.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 11-17 are allowable in that they are dependent on, and further limit claim 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875